                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


SHIRE VIROPHARMA INCORPORATED                       :
                                                    :       CIVIL ACTION
                      Plaintiff,                    :
                                                    :
       v.                                           :
                                                    :       NO. 17-414
CSL BEHRING LLC and CSL BEHRING                     :
GMBH                                                :
                                                    :
                      Defendants.                   :


Goldberg, J.                                                                   January 18, 2019

                                   MEMORANDUM OPINION

       Before me is a patent infringement case wherein Plaintiff Shire ViroPharma Incorporated

(“Plaintiff”) alleges that Defendants CSL Behring LLC and CSL Behring GMBH (collectively,

“Defendant”) has infringed Plaintiff’s U.S. Patent No. 9,616,111 through the development and

marketing of Defendant’s drug Haegarda®.1 The parties currently seek construction of two of the

patent’s disputed terms pursuant to Markman v. Westview Instruments, Inc., 52 F.3d 967, 976

(Fed. Cir. 1995), aff=d, 517 U.S. 370 (1996) (“Markman”). The disputed claim terms are construed

as indicated in this Memorandum and accompanying Order.

I.     FACTUAL BACKGROUND

       A. Hereditary Angioedema

       Hereditary angioedema (“HAE”) is a rare genetic disorder causing insufficient natural

production of functional or adequate amounts of a protein called C1 esterase inhibitor (“C1-INH”).


1
       On May 18, 2017, Chief Judge D. Brooks Smith of the United States Court of Appeals for
the Third Circuit designated me as a visiting judge for the District of Delaware, pursuant to 28
U.S.C. § 292(b), to handle this and other Delaware cases.
This protein helps to regulate several complex processes involved in immune system function and

fibrinolytic system function. HAE exists in two forms. Type I occurs where the individual

produces either no or low C1-INH. Type II is present where the individual has the normal amount

of C1-INH, but it does not properly function.

       Patients suffering from HAE experience symptoms including unpredictable, recurrent

attacks of swelling commonly affecting the hands, feet, arms, legs, face, abdomen, tongue,

genitals, and larynx. Currently, only approximately 6,500 people in the United States suffer from

this condition.

       HAE may be treated by administration of a drug containing a C1 esterase inhibitor in order

to restore the levels of C1-INH to levels sufficient to prevent or reduce the frequency or severity

of HAE attacks. HAE can be treated either acutely—meaning immediate treatment of an HAE

attack in order to slow it down or stop it altogether—or prophylactically—meaning administration

of a medication on a regular basis to prevent attacks.

       B. The ‘111 Patent

       On April 11, 2017, the United States Patent and Trademark Office (“PTO”) issued U.S.

Patent No. 9,616,111 (the “‘111 patent”), entitled “C1-INH Compositions and Methods for the

Prevention and Treatment of Disorders Associated with C1 Esterase Inhibitor Deficiency.” The

‘111 patent is directed to methods of treating hereditary angioedema (“HAE”).

       Claim 1 recites:

                  A method for treating hereditary angioedema (HAE) said method
                  comprising subcutaneously administering to a subject in need
                  thereof a composition comprising a C1 esterase inhibitor, a buffer
                  selected from citrate or phosphate, and having a pH ranging from
                  6.5–8.0, wherein the C1 esterase inhibitor is administered at a
                  concentration of at least about 400 U/mL and a dose of at least
                  about 1000 U and wherein the administration of the composition
                  comprising the C1 esterase inhibitor increases the level of C1

                                                  2
               esterase inhibitor in the blood of the subject to at least about 0.4
               U/mL, and wherein the C1 esterase inhibitor comprises an amino
               acid sequence at least 95% identical to residues 23 of 500 of SEQ
               ID NO:1.

(‘111 Patent, col. 13, lines 13–25 (emphasis added).)

       The remaining asserted claims depend from claim 1. Several of these dependent claims

are also at issue here. Claim 3 recites: “[t]he method of claim 1, wherein the composition is

administered daily, every other day, or every three days.” (Id., col. 13, lines 29–30.) Claim 4

recites: “[t]he method of claim 1, wherein the composition is administered one, two, or three times

a week.” (Id., col. 13, lines 31–32.) Claims 7, 8, and 9 state:

               7.     The method of claim 1, wherein the administration of the
               composition comprising a C1 esterase inhibitor results in HAE
               prophylactic treatment.

               8.     The method of claim 1, wherein the administration of the
               composition comprising a C1 esterase inhibitor results in treatment
               of an HAE attack.

               9.    The method of claim 1, wherein the administration of the
               composition results in at least a reduction in the severity and/or
               number of HAE attacks.

(Id., col. 13, line 38–col. 14, line 18.) Finally, claim 15 teaches “[t]he method of claim 1, wherein

the administration of the composition comprising the C1 esterase inhibitor increases the level of

C1 esterase inhibitor in the blood of the subject up to about 1 U/mL.” (Id. col. 14, lines 30–33.)

       C. Procedural Background

       According to the Second Amended Complaint, on July 25, 2017, Defendants began U.S.

sales of a prophylactic C1 esterase inhibitor treatment for subcutaneous administration.

Defendants marketed the new C1 esterase inhibitor product as “HAEGARDA,” which received

FDA approval on June 22, 2017. Defendants immediately issued a press release announcing the

availability of HAEGARDA in the United States.             (Sec. Am. Compl. ¶¶ 20–21.)          The

                                                 3
HAEGARDA product label instructs, in part, that the drug is a “plasma-derived concentrate of C1

Esterase Inhibitor (Human)” to be used for “routine prophylaxis to prevent Hereditary

Angioedema (HAE) attacks in adolescent and adult patients.” (Id. ¶ 24.) The label further directs

HAEGARDA’s self-administration by subcutaneous injection. (Id. ¶¶ 20–21, 24, 25.)

       Plaintiff initiated this action on April 11, 2017, the same day that the ‘111 patent issued. It

filed its Second Amended Complaint on August 24, 2017, alleging direct infringement,

inducement of infringement, contributory infringement, and willful infringement.

       On June 18, 2018, the parties submitted opening claim construction briefs setting forth

their positions on two disputed terms in the ‘111 patent. I held a Markman hearing regarding these

terms on September 12, 2018. Having fully reviewed the parties’ briefing and evidentiary

submissions, I now set forth the legal construction of the disputed claim terms.

II.    STANDARD OF REVIEW

       The first step in a patent infringement analysis is to define the meaning and scope of the

claims of the patent. Markman, 52 F.3d at 976. Claim construction, which serves this purpose, is

a matter of law exclusively for the court. Id. at 979. “‘[T]here is no magic formula or catechism

for conducting claim construction.’ Instead, the court is free to attach the appropriate weight to

appropriate sources ‘in light of the statutes and policies that inform patent law.’” SoftView LLC

v. Apple Inc., No. 10-389, 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips v.

AWH Corp., 415 F.3d 1303, 1324 (Fed. Cir. 2005)).

        “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips, 415 F.3d at 1312 (internal quotation

marks omitted). The focus of a court’s analysis must therefore begin and remain on the language

of the claims, “for it is that language that the patentee chose to use to ‘particularly point[ ] out and



                                                   4
distinctly claim[ ] the subject matter which the patentee regards as his invention.’” Interactive Gift

Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001) (quoting 35 U.S.C. ' 112,

& 2). The terms used in the claims bear a “heavy presumption” that they mean what they say and

have their ordinary and customary meaning. Texas Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d

1193, 1202 (Fed. Cir. 2002). That ordinary meaning “is the meaning that the term would have to

a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective

filing date of the patent application.” Phillips, 415 F.3d at 1313.

        Generally, a person of ordinary skill in the art would not understand the ordinary and

customary meaning of a claim term in isolation. As such, the ordinary meaning may be derived

from a variety of sources including intrinsic evidence, such as the claim language, the written

description, drawings, and the prosecution history; as well as extrinsic evidence, such as

dictionaries, treatises, or expert testimony. Dow Chem. Co. v. Sumitomo Chem. Co., Ltd., 257

F.3d 1364, 1373 (Fed. Cir. 2001).

        The “most significant source” of authority is “the intrinsic evidence of record, i.e., the

patent itself, including the claims, the patent specification2 and, if in evidence, the prosecution

history.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); see also

Phillips, 415 F.3d at 1313 (holding that a person of ordinary skill in the art is deemed to read the

claim terms in the context of the entire patent, including the specification). The specification “is

the single best guide to the meaning of a disputed term” and is usually dispositive as to the meaning

of words. Vitronics, 90 F.3d at 1582. Although it is improper to import limitations from the



2
       The specification is “that part of a patent application which precedes the claim and in which
the inventor specifies, describes, and discloses the invention in detail.” McCarthy=s Desk
Encyclopedia of Intellectual Property 408 (2d ed. 1995).


                                                   5
specification into the claims, “one may look to the written description to define a term already in

a claim limitation, for a claim must be read in view of the specification of which it is a part.”

Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). On

occasion, “the specification may reveal a special definition given to a claim term . . . that differs

from the meaning it would otherwise possess. In such cases, the inventor’s lexicography governs.”

Phillips, 415 F.3d at 1316. The specification may also “reveal an intentional disclaimer, or

disavowal, of claim scope by the inventor . . . [, which] is regarded as dispositive.” Id. “The

construction that stays true to the claim language and most naturally aligns with the patent’s

description of the invention will be, in the end, the correct construction.” Renishaw, 158 F.3d at

1250.

        The court “should also consider the patent=s prosecution history, if it is in evidence.”

Markman, 52 F.3d at 980. This consists of “the complete record of proceedings before the Patent

Office and includes the prior art cited during examination.” Phillips, 415 F.3d at 1317. “Like the

specification, the prosecution history provides evidence of how the [Patent and Trademark Office]

and the inventor understood the patent.” Id. at 1317. Nonetheless, it is the least probative form of

intrinsic evidence because it “represents an ongoing negotiation between the PTO and the

applicant, rather than the final product of that negotiation.” Id.

        If ambiguity still exists after considering all the intrinsic evidence, the court may rely on

extrinsic evidence, which is “all evidence external to the patent and prosecution history, including

expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d at 980.

“[D]ictionaries, and especially technical dictionaries, . . . have been properly recognized as among

the many tools that can assist the court in determining the meaning of particular terminology.”

Phillips, 415 F.3d at 1318. Additionally, expert testimony can provide background on the



                                                  6
technology at issue, explain how it works, speak to what a person of ordinary skill in the art would

understand, and establish that a particular term has a particular meaning in the pertinent field. Id.

Notably, however, extrinsic evidence is “less significant than the intrinsic record in determining

‘the legally operative meaning of claim language.’” C.R. Bard, Inc. v. U.S. Surgical Corp., 388

F.3d 858, 862 (Fed. Cir. 2004) (quoting Vanderlande Indus. Nederland BV v. Int=l Trade Comm=n,

366 F.3d 1311, 1318 (Fed. Cir. 2004)).

       Ultimately, during claim construction, “[t]he sequence of steps used by the judge in

consulting various sources is not important; what matters is for the court to attach the appropriate

weight to be assigned to those sources in light of the statutes and policies that inform patent law.”

Phillips, 415 F.3d at 303.

III.   DISCUSSION

       Two claim terms of the ‘111 patent are in dispute. Specifically, the parties disagree on the

correct construction of (1) the phrase “treating hereditary angioedema” and (2) the phrase

“increases the level of C1 esterase inhibitor in the blood of the subject up to about 1 U/mL.”3 I

address each claim term below.

       A. “Treating Hereditary Angioedema”

       The first disputed claim term is the phrase “treating hereditary angioedema,” which appears

in claim 1 of the ‘111 patent. (‘111 patent, col. 13, line 13.) Plaintiff proposes the following

construction:

                [A]ny type of treatment that imparts a benefit to a patient afflicted
                with HAE, including improvement in the condition of the patient
                (e.g., in one or more symptoms), delay in the progression of the
                condition, etc. In a particular embodiment, the treatment of HAE



3
      These claim terms are used in claim 1 of the ‘111 patent, as well as in several of the
dependent claims. Construction of the claim terms applies to the entirety of the ‘111 patent.
                                                 7
               results in at least a reduction in the severity and/or number of HAE
               attacks.

(Pl.’s Opening Claim Constr. Br. 4.) Defendant offers a different proposed construction:

               [I]mparting a benefit to a patient experiencing HAE symptoms,
               including improvement in one or more of the symptoms associated
               with HAE or delaying the progression of the severity of HAE
               symptoms, wherein such treatment does not include inhibiting or
               preventing HAE symptoms.

(Def.’s Opening Claim Constr. Br. 7.)

       The distinction between these two proposals lies in the precise definition of the word

“treating.” Plaintiff posits that “treating” encompasses both acute and prophylactic care, whereas

Defendant urges that “treating” is limited to purely acute care. Considering the various sources

identified by the parties and for the following reasons, I will adopt Plaintiff’s proposed definition.

               1. The Definitions Section

        “The specification is the single best guide to the meaning of a disputed term.” Pressure

Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1314–15 (Fed. Cir. 2010) (quotations

omitted). “When a patentee explicitly defines a claim term in the patent specification, the

patentee’s definition controls.” Martek Biosicences Corp. v. Nutrinova, Inc., 579 F.3d 1364, 1380

(Fed. Cir. 2009); see also 3M Innovative Props. Co. v. Avery Dennison Corp., 350 F.3d 1365,

1374 (Fed. Cir. 2003) (“Because 3M expressly acted as its own lexicographer by providing a

definition of embossed in the specification, the definition in the specification controls the meaning

of embossed, regardless of any potential conflict with the term’s ordinary meaning as reflected in

technical dictionaries.”); Jack Guttman, Inc. v. Kopykake Enters., Inc., 302 F.3d 1352, 1360 (Fed.

Cir. 2002) ( “Where . . . the patentee has clearly defined a claim term, that definition ‘[u]sually

. . . is dispositive;’ it is the single best guide to the meaning of a disputed term.”) (quotations

omitted).

                                                  8
       Here, the ‘111 patent specification contains a separate “Definitions” section designed to

ascribe precise meanings to certain terms within the claims. Although the specific term “treating”

is not defined, the verb form “treat” is among the listed definitions. The definition states:

               The term “treat” as used herein refers to any type of treatment that
               imparts a benefit to a patient afflicted with a disorder, including
               improvement in the condition of the patient (e.g., in one or more of
               the symptoms), delay in the progression of the condition, etc. In a
               particular embodiment, the treatment of HAE results in at least a
               reduction in the severity and/or number of HAE attacks.

(‘111 patent, col 6, lines 39–45.) As the definition specifically refers to “any type of treatment”

imparting a benefit to a patient with HAE and explicitly states that “treatment” includes “at least

a reduction in the severity and/or number of HAE attacks,” it seemingly includes both acute and

prophylactic treatment.

       In an effort to rebut this broad language, Defendant remarks that the “Definitions” section

separately defines the word “prevent” to mean:

               [T]he prophylactic treatment of a subject who is at risk of
               developing a condition (e.g., HAE or HAE attack) resulting in a
               decrease in the probability that the subject will develop the
               condition.

(‘111 patent, col 6, lines 35–38.) It posits that “[t]he Federal Circuit has consistently . . . [held]

that when two terms are defined differently in the specification, one term cannot be construed to

encompass the definition of the second term.” (Def.’s Answering Cl. Constr. Br. 4 (citing

Speedtrack, Inc. v. Endeca Techs., Inc., 524 F. App’x 651, 656 (Fed. Cir. 2013); Trintec Indust.,

Inc. v. Top-U.S.A. Corp., 295 F.3d 1292, 1296–97 (Fed. Cir. 2002).) Defendant goes on to argue

that because these distinct definitions of “treat” and “prevent” do not overlap, they necessarily

create a distinction between acute treatment and prophylactic therapy, the latter of which is not

included in claim 1.


                                                  9
       Defendant’s argument is not supported by the specification as a whole. As a general notion,

there is a presumption that different terms in a claim have different meanings. Chicago Bd.

Options Exchange, Inc. v. Int’l Secs. Exchange, LLC, 677 F.3d 1361, 1369 (Fed. Cir. 2012);

accord Primos, Inc. v. Hunter’s Specialities, Inc., 451 F.3d 841, 848 (Fed. Cir. 20016). “However,

simply noting the difference in the use of claim language does not end the matter. Different terms

or phrases in separate claims may be construed to cover the same subject matter where the written

description and prosecution history indicate that such a reading of the terms or phrases is proper.”

Nystrom v. TREX Co., 424 F.3d 1136, 1143 (Fed. Cir. 2005); see also Edwards Lifesciences LLC

v. Cook Inc., 582 F.3d 1322, 1330 (Fed. Cir. 2009) (holding that the terms “graft,” “graft

structure,” “bifurcated base structure,” and “bifurcated base graft structure” have the same

meaning where they were “used interchangeably in the specification and the claims[]”);

Hyperphrase Techs., LLC v. Google, Inc., 260 F App’x 274, 278 (Fed. Cir. 2007) (noting that the

terms “data reference,” “record reference,” “specifying reference,” and “reference” were

interchangeable); St. Clair Intellectual Prop Consultants, Inc. v. Acer, Inc., Nos. 09-354, 09-705,

10-282, 2012 WL 3536454, at *9 (D. Del. Aug. 7, 2012) (finding terms “mode” and “state” could

be used interchangeably).

       Here, the express language used in the Definitions section overcomes any presumption that

“treat” and “prevent” have mutually exclusive meanings. The definition of “treat” is “any form of

treatment that imparts a benefit to a patient afflicted with a disorder,” such as HAE.4 This includes

prophylactic treatment. Thereafter, “prevent” is defined as “the prophylactic treatment of a subject

who is at risk of developing a condition,” such as HAE or an HAE attack. Contrary to Defendant’s



4
    Defendant interprets “a patient afflicted with a disorder” as a patient with HAE symptoms.
However, nothing in the definition suggests that “a disorder” refers to HAE symptoms as opposed
to the condition of HAE itself.
                                                 10
argument, “prophylactic treatment” of a person who is at risk of having an HAE attack is a subset

of “any type of treatment” for a person with HAE. In other words, the definitions are not mutually

exclusive, but rather appear to overlap in order to further refine the broader term of “treat.” Had

Plaintiff intended to limit the term “treating” to simply acute care, it would not have used the

terminology “any treatment.”

       My interpretation finds additional support in the second sentence of the definition of the

term “treat.” This language provides that “[i]n a particular embodiment, the treatment of HAE

results in at least a reduction in the severity and/or number of HAE attacks.” A person of ordinary

skill in the art would recognize that this type of “treatment” of HAE refers to prevention of HAE

symptoms or attacks. Defendant attempts to dismiss this sentence, arguing that (a) it is a separate

sentence and not part of the definition, (b) it merely reflects a “particular embodiment,” and (c) it

is not needed by a skilled artisan to interpret the term “treat.” (Def.’s Cl. Constr. Reply Br. 3–4.)

Such an argument, however, effectively reads the sentence out of the specification and renders it

superfluous without any countervailing explanation as to why it was included in the definition.

See Frans Nooren Afidchtingssystemen B.V. v. Stopaq Amcorr Inc., 744 F.3d 715 (Fed. Cir. 2014)

(“It is the usual (though not invariable) rule that, in patent claims as elsewhere, the construction of

a clause as a whole requires construction of the parts, with meaning to be given to each part so as

to avoid rendering any part superfluous.”). Giving meaning to the entirety of the definition before

me, I find that it supports Plaintiff’s proposed construction.

               2. The Remainder of the Specification

       Patent claims must also “be read in view of the specification, of which they are a part.”

Markman, 52 F.3d at 979 (citing Autogiro Co. of Am. v. United States, 384 F.2d 391, 397 (1967));

see also SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121 (Fed. Cir. 1985). The



                                                  11
specification is “highly relevant to the claim construction analysis” because it contains a written

description of the invention that must be clear and complete enough to enable those of ordinary

skill in the art to make and use it. Vitronics, 90 F.3d at 1582. “[W]here the ordinary and

accustomed meaning of the words used in the claims lack sufficient clarity to permit the scope of

the claim to be ascertained from the words alone” the specification can provide clarity. Teleflex.

Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). Indeed, “the interpretation to

be given a term can only be determined and confirmed with a full understanding of what the

inventors actually invented and intended to envelop with the claim.” Renishaw, 158 F.3d at1250.

         Defendant asserts that the specification repeatedly addresses “treating,” “inhibiting” and

“preventing” HAE as distinct routes of therapy. As such, Defendant argues that the patent

specification repeatedly emphasizes that the compositions and methods of the ‘111 patent may be

directed to either treatment or prevention, thus acknowledging the difference between these two

terms.      Consequently, Defendant presses that claim 1 limits itself to only one of those

embodiments—treating. Based on such a limitation, Defendant asserts that “treating hereditary

angioedema” cannot be construed to encompass prophylactic management of HAE attacks. I

disagree.

         I find that the specification language supports a construction of “treating” that encompasses

prophylactic treatment. The specification repeatedly states that “the instant invention provides

compositions and methods for the treatment and/or prevention of disorders associated with the C1

esterase inhibitor deficiency.” (‘111 patent, col. 1 lines 18–22; see also col. 3, lines 44-47 (“As

stated hereinabove, the instant invention encompasses methods of treating, inhibiting, and or

preventing any condition or disease associated with an absolute or relative deficiency of functional

C1 esterase inhibitor.”). The specification then discusses a particular embodiment of the invention



                                                  12
wherein the C1 esterase inhibitor is administered on a regular basis in order to maintain the

appropriate amounts in the blood, which specifically describes a method of prophylactic, as

opposed to acute care. (Id. col. 6, lines 18–25.) Additionally, when describing dosage methods,

the specification states that “[t]he high initial do[se] of the C1 esterase inhibitor is optional in the

methods of the instantly claimed invention (e.g., may be optional with prophylactic methods).”

(Id. col. 5, lines 65–67.) After these various descriptions, the specification—in an apparent effort

to encompass these various methods into one term—explicitly defines “treating” to include all

forms of treatment of a patient afflicted with HAE, thereby signaling that all of the previously-

mentioned methods of care (treating and/or preventing) are encompassed in the term “treat.” See

Katz v. AT&T Corp., 63 F. Supp. 2d 583, 591 (E.D. Pa. 1999) (“[I]f a term is used in a variety of

ways by the patentee in the specification, this may be indicative of the breadth of the term, rather

than a limited definition.”). Claim 1 then uses the verb “treating” in order to claim “[a] method of

treating hereditary angioedema.” As the specification describes the patent as an invention

designed for both acute and prophylactic treatment, the term “treating,” as used in claim 1, would

most naturally be read as encompassing both uses.

        Reading claim 1 in the context of the entire specification, I conclude that a person of

ordinary skill in the art would read the term “treating” in claim 1 to include both acute and

prophylactic care.

                3. The Dependent Claims

        “Other claims of the patent in question, both asserted and unasserted, can also be valuable

sources of enlightenment . . . [b]ecause claim terms are normally used consistently throughout the

patent. . . .” Phillips, 415 F.3d at 1314. “Differences among claims can also be a useful guide. . .

For example, the presence of a dependent claim that adds a particular limitation gives rise to a



                                                  13
presumption that the limitation in question is not present in the independent claim.” Id. at 1314–

15. This “presumption is especially strong when the limitation in dispute is the only meaningful

difference between an independent and dependent claim, and one party is urging that the limitation

in the dependent claim should be read into the independent claim.” SunRace Roots Enter. Co.,

Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003). Notably, “a dependent claim cannot

be broader than the claim from which it depends.” Alcon Research, LTD v. Apotex Inc., 687 F.3d

1362, 1367 (Fed. Cir. 2012). In other words, “independent claims . . . must be at least as broad as

the claims that depend from them.” AK Steel Corp v. Sollac & Ugine, 344 F.3d 1234, 1242 (Fed.

Cir. 2003).

       Here, dependent claim 7 describes, “the method of claim 1, wherein the administration of

the composition comprising a C1 esterase inhibitor results in HAE prophylactic treatment.” (‘111

patent, col. 13, lines 38–40 (emphasis added).) By its plain language, claim 7 teaches the

administration of the C1 esterase inhibitor for prophylactic use. Because a dependent claim cannot

be broader than the claim from which it depends, it follows that claim 1 must, at minimum, include

both acute and prophylactic treatment. An alternative construction would improperly exclude

dependent claim 7 from the scope of independent claim 1 from which it depends. See Merck Sharp

& Dohme Corp. v. Hospira Inc., 221 F. Supp. 3d 497, 520 (D. Del. 2016) (declining to adopt a

construction that would exclude a dependent claim from the scope of the claim from which it

depends).5

       Dependent claim 9 bolsters this interpretation. Claim 9 recites: “[t]he method of claim 1,

wherein the administration of the composition results in at least a reduction in the severity and/or



5
       Defendant’s only response is that claim 7 is an improper dependent claim because it
attempts to eliminate a limitation within claim 1. Defendant provides no support for this argument.

                                                14
number of HAE attacks.” (Id., col. 14 lines 15–17 (emphasis added).) While this claim does not

use the specific term “prophylactic,” it teaches a method of use in part for the purpose of reducing

the number of HAE attacks, thereby suggesting prophylactic not acute care. 6

       Finally, under the doctrine of claim differentiation, the inclusion of claim 8 indicates that

claim 1 must recite both acute and prophylactic care. (Id., col. 14, lines 12–14.) “The doctrine of

claim differentiation stems from ‘the common sense notation that different words or phrases used

in separate claims are presumed to indicate that the claims have different meanings and scope.’”

Seachange Int’l, Inc. v. C-COR, Inc., 413 F.3d 1361, 1368 (Fed. Cir. 2005) (quoting Karlin Tech.

Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971–72 (Fed. Cir. 1999)). The doctrine is at its

strongest “where the limitation sought to be read into an independent claim already appears in a

dependent claim.” Seachange, 413 F.3d at 1368–69 (quotation omitted). “To the extent that the

absence of such difference in meaning and scope would make a claim superfluous, the doctrine of




6
         Plaintiff also argues that claims 3 and 4 suggest that prophylactic treatment is part of
independent claim 1. Claim 3 recites “[t]he method of claim 1, wherein the composition is
administered daily, every other day, or every three days,” (‘111 patent, col. 13, lines 29–30), while
claim 4 recites “[t]he method of claim 1, wherein the composition is administered one, two, or
three times a week.” (Id., col 13, lines 31–32.) According to Plaintiff, such methods teach regular
maintenance doses, as opposed to doses taken on demand when symptoms are present. As
explained by Plaintiff’s expert Andrew MacGinnitie, “HAE attacks are unpredictable, so acute
treatment of HAE is provided to patients at irregular intervals upon the occurrence of an attack
. . . . Prophylactic treatment . . . of HAE is treatment administered to HAE patients at regular
intervals before an attack, with the goal of avoiding future HAE attacks or reducing the frequency
and/or severity of future attacks.” (MacGinnitie Decl. ¶¶ 23–24.)
         Closer scrutiny of the specification, however, suggests that claims 3 and 4 may actually
refer to dosing intervals for treatment of HAE symptoms that a patient is already experiencing.
The specification explains that the C1 esterase inhibitor “may be administered at appropriate
intervals, for example, daily, every other day, every three days, five out of every 7 days, or at least
one, two or three times a week or more until the pathological symptoms are reduced or alleviated,
after which the dosage may be reduced to a maintenance level.” (‘111 patent, col. 5, lines 41–47
(emphasis added).) Given this language, claims 3 and 4 could be discussing either acute or
prophylactic treatment and, thus, do not support either party’s construction.
                                                  15
claim differentiation states the presumption that the difference between the claims is significant.”

Tandon Corp. v. U.S. Int’l Trade Comm’n, 831 F.2d 1017, 1023 (Fed. Cir. 1987).

       Claim 8 of the ‘111 patent recites: “[t]he method of claim 1, wherein the administration of

the composition comprising a C1 esterase inhibitor results in treatment of an HAE attack.” (‘111

patent, col 14, lines 13–15 (emphasis added). To construe “treatment,” as used in claim 1, to mean

only acute treatment would mean that dependent claim 8, which is specifically limited to acute

treatment, would be entirely repetitive of independent claim 1. As the limitation Defendant seeks

to read into claim 1 already appears in dependent claim 8, the doctrine of claim differentiation

presumes that no such limitation exists in claim 1.7

       In sum, the dependent claims indicate that the word “treating,” as used in claim 1,

encompasses both acute and prophylactic care.

               4. Prosecution History

       The last piece of intrinsic evidence to which the parties refer is the prosecution history of

the ‘111 patent. The patent’s prosecution history consists of “the complete record of proceedings

before the [Patent and Trademark Office (PTO)] and includes the prior art cited during the

examination of the patent.” Phillips, 415 F.3d at 1317. Like the specification, the prosecution



7
       Defendant argues that using its construction of “treating,” claim 1 remains broader than
claim 8. It reasons that claim 1 is not limited to only treatment of an HAE attack, but also
encompasses, for example, improvement in the symptoms associated with HAE itself and delaying
the progression of an HAE attack. Claim 8, on the other hand, limits the scope of claim 1 to only
a method that results in improving the symptoms associated with an HAE attack itself and not, for
example, delaying the progression of an HAE attack.
       The distinction identified by Defendant, however, is purely semantical. As discussed
above, “treatment”—as used in both claim 1 and claim 8—is defined, in part, as “any type of
treatment that imparts a benefit to a patient afflicted with HAE, including improvement in the
condition of the patient (e.g., in one or more symptoms), delay in the progression of the condition,
etc.” The only actual symptoms of HAE are HAE attacks. (MacGinnitie Decl. ¶ 20.) Thus, under
Defendant’s construction of “treatment,” both claim 1 and claim 8 are directed to a delay in or
improvement of HAE symptoms after an attack has occurred.
                                                16
history may be useful in revealing either a special meaning assigned by the patentee to the term or

a disclaimer clarifying what the claims do not cover.         Id.   The prosecution history may

“demonstrat[e] how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution.” Id. Thus, examination of a patent’s prosecution history

and the application of prosecution disclaimer is a helpful tool during claim construction as it

“ensures that claims are not construed one way in order to obtain their allowance and in a different

way against accused infringers.” Chimie v. PPG Indus., Inc., 402 F.3d 1371, 1384 (Fed. Cir.

2005).

         The Federal Circuit, however, has warned that a court’s reliance on prosecution history

must be tempered with the recognition that a “prosecution history represents an ongoing

negotiation between the PTO and the applicant, rather than the final product of that negotiation.”

Phillips, 415 F.3d at 1317.     As such, a prosecution history “often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. Prosecution disclaimer

is not appropriate in instances “where the alleged disavowal of claim scope is ambiguous,” or

where remarks made by an inventor to overcome a rejection may be viewed “as amenable to

multiple reasonable interpretations.” Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1324

(Fed. Cir. 2003) (citing N. Telecom Ltd. v. Samsung Elec. Co., 215 F.3d 1281, 1293–95 (Fed. Cir.

2000)). Rather, “for prosecution disclaimer to attach, [Federal Circuit] precedent requires that the

alleged disavowing actions or statements made during prosecution be both clear and

unmistakable.” Id. at 1325–26; Cordis Corp. v. Medtronic Ave, Inc., 511 F.3d 1157, 1177 (Fed.

Cir. 2008) (reiterating that “arguments made to distinguish prior art references” will be considered

disavowals “only if they constitute clear and unmistakable surrenders of subject matter”).




                                                17
        Defendant argues that the prosecution history of the ‘111 patent confirms that claim 1 does

not encompass “inhibiting” or “preventing” HAE symptoms because Plaintiff’s original

independent claim deleted those terms during the prosecution of the case before the PTO.

Specifically, claim 1 of the ‘111 patent was originally filed as claim 16, and stated:

               16. (New) A method for treating, inhibiting, or preventing a disorder
               associated with a deficiency in C1 esterase inhibitor in a subject in
               need thereof, said method comprising subcutaneously administering
               to the subject a first composition comprising at least one C1 esterase
               inhibitor.

(Def.’s Opening Cl. Constr. Br., Ex. 11 at claim 16.)

        The Patent Examiner rejected claim 16 as obvious over Jiang, et al., Subcutaneous Infusion

of Human C1 Inhibitor in Swine, 136 Clin. Immunol. 323 (2010) (“Jiang”). (Id., Ex. 12.) The

Examiner noted that “[t]he Jiang art teaches that Cinryze is approved by the FDA for intravenous

administration for prophylactic use in patients with HAE. It is also taught that HAE patients can

have a prodrome period of 1–2 hours, during which administration of C1 inhibitor can be given to

treat acute attacks of HAE.” (Id., Ex. 13, pp. 3–4.) The Examiner went on to state that “[t]he

difference between Jiang and the claimed invention is that Jiang does not teach treatment of

patients in need thereof in a specific embodiment, but is fairly suggestive of the claimed method.”

(Id. at 4.)

        In response to this rejection, Plaintiff amended claim 16 as follows:

               16. (Previously Presented) A method for treating, inhibiting, or
               preventing hereditary angioedema (HAE), said method comprising
               subcutaneously administering to a subject in need thereof a
               composition comprising a C1 esterase inhibitor, a buffer selected
               from citrate or phosphate, and having a pH ranging from 6.5-8.0,
               wherein the C1 esterase inhibitor is administered at a concentration
               of at least about 400 U/mL and a dose of at least about 1000 U, and
               wherein the administration of the composition comprising the C1
               esterase inhibitor increases the level of C1 esterase inhibitor in the
               blood of the subject to at least about 0.4 U/mL.

                                                 18
(Id., Ex. 14, p.2.) Plaintiff subsequently re-amended claim 16, upon the suggestion of the

Examiner, to include at the end: “. . . and wherein the C1 esterase inhibitor comprises an amino

acid sequence at least 95% identical to residues 23 to 500 of SEQ ID NO:1.” (Id., Ex. 15, p. 3.)

Claim 16 then issued as claim 1.

       Defendant now contends that “inhibiting” and “preventing” HAE were therapeutic options

intentionally removed from claim 1, and by removing “preventing” from pending claim 16,

Plaintiff specifically removed prophylactic therapy from the scope of the claim. Defendant goes

on to assert that Plaintiff’s deletion of “inhibiting” and “preventing”—done in an effort to

overcome the prior art of Jiang, which taught the prophylactic prevention of HAE attacks—

comprises a clear and unmistakable disclaimer of claim scope. In turn, according to Defendant,

Plaintiff narrowed the meaning of the claim to teach only acute treatment of HAE attacks.

       A closer review of the prosecution history undermines any notion that Plaintiff’s

elimination of the terms “inhibiting” and “preventing” constituted the requisite unambiguous

disavowal of a claim scope that includes prophylactic treatment. Defendant is correct that, on July

12, 2016, the patent Examiner rejected Plaintiff’s then-pending claims as obvious over Jiang. The

study in Jiang:

                  sought to assess whether reasonable levels of functional human C1
                  inhibitor could be achieved in swine plasma following SQ
                  [subcutaneous] administration, to compare plasma levels of human
                  C1 inhibitor administered SQ vs IV (intravenously), to assess the
                  time to peak levels and duration of maintenance, and to assess the
                  safety of subcutaneously administered human C1 inhibitor in an
                  acute-use study.

(Def.’s Opening Cl. Constr. Br., Ex. 12, at 0001477.) In its conclusions, Jiang provided:

                  Availability of a SQ route of administration for human C1 inhibitor
                  would represent a significant new treatment option for patients with
                  HAE. The current study suggests that SQ infusion is a viable

                                                  19
               possibility for administering human C1 inhibitor to patients with
               HAE on prophylactic therapy with no need for intravenous
               administration. This approach warrants further study. Since some
               patients have predictable prodromes of 1–2 h and it is known that,
               the earlier treatment is started, the more likely it is that patients will
               respond to therapy rapidly, this may provide a new approach to
               acute treatment in selected patients.

(Id. at 0001481 (emphasis added).)

       The Patent Examiner recognized that the Jiang art taught both prophylactic and acute use

in patients with HAE through intravenous administration, and concluded that “subcutaneous

administration is a viable option for patients with HAE.” (Def.’s Opening Cl. Constr. Br., Ex. 13,

at 0000904–05, 0000907.) The obviousness rejection was based on the Examiner’s finding that

“[i]t would be obvious to one of ordinary skill in the art at the time of invention that the

subcutaneous of Cinryze to pigs as taught in Jiang could also be applied to human patients suffering

from HAE, given that Jiang teaches that Cinryze is already administered to said patients to treat

HAE, albeit intravenously.” (Id. at 0000906.) Nothing in the Examiner’s rejection was directed

to the scope of the phrase “treating, inhibiting, or preventing.” Indeed, the Examiner rejected

dependent claims that were directed to both acute and prophylactic treatment, suggesting that the

rejection in light of Jiang had nothing to do with whether the scope of the claim involved both

acute and prophylactic treatment. (Id. at 0000907.)

       In response to the rejection, Plaintiff filed a Response to Final Offense Action which

amended then-claim 16 as described above. In amending its claims, Plaintiff explicitly remarked

that “Claims 16 and 53 are amended without disclaimer.” (Defs.’ Opening Cl. Constr. Br., Ex. 14,

at Shire_0000851 (emphasis added).) Additionally, Plaintiff re-proposed dependent claims 34 and

46, which were expressly directed to the method of claim 16 wherein the administration of the C1

esterase inhibitor resulted in HAE prophylactic treatment. (Id. at Shire_0000849–50.) Plaintiff’s



                                                  20
accompanying written remarks addressed how the reformulated claims avoided the obviousness

problems with Jiang, focusing on the subcutaneous administration of C1-INH at high dosages:

               As acknowledged by Examiner, Jiang teaches subcutaneous
               administration of CINRYZE, a low concentration (e.g. 100 U/mL)
               human C1-INH. While Jiang appears to suggest that subcutaneous
               administration is a viable treatment option, it does not teach or
               suggest in any way that C1-INH should be injected subcutaneously
               at a high concentration of at least about 400 U/mL [as taught by the
               proposed ‘111 patent].

(Id. at Shire_0000852 (emphasis added).) At no point was there any dialogue between Plaintiff

and the Examiner regarding use of the drug for acute versus prophylactic purposes. Nor was the

definition of “treat” in the specification ever amended.

       Following these amendments, the Examiner notified Plaintiff that he would accept the

independent claims, as well as the dependent claims directed to acute and prophylactic treatment.

The Examiner provided the following “statement of reasons for allowance:”

               The closest prior art (Jiang as previously cited) teaches
               administration of C1-INH subcutaneously at a dose of 100 U/mL.
               However, the instant claims require a dose of at least 400 U/mL,
               which is not provided by the prior art. The declaration and evidence
               as submitted by the Applicants as of 11 November 2016 has been
               found sufficient by the Examiner to establish secondary
               considerations in the form of long felt need and failure of others
               (MPEP 716.04) to rebut the prima facie case of obviousness. As no
               obviousness rejection can be made in light of the secondary
               consideration and nothing in the prior art suggests the instant
               dosages as instantly claims for subcutaneous administration, the
               claims are found to be novel and unobvious.

(Def.’s Opening Cl. Constr. Br., Ex. 15, Shire_0000233.) Nothing in the Examiner’s statement of

reasons suggested that Plaintiff’s deletion of “inhibiting, or preventing” had anything to do with

his approval. (Id.)

       Although Plaintiff undeniably deleted the terms “inhibiting” and “preventing” from claim

16 (now claim 1), Plaintiff plausibly explains that because the definitions of “treat” and “prevent”

                                                21
in the patent specification overlapped, it was redundant to include both “treating” and “preventing”

in the independent claim. Thus, the amendment allowed the claim language to be simplified. Such

an explanation remains entirely consistent with the prosecution history and the obviousness issues

identified by the Examiner, which, at no point, expressed any concern with having the scope of

the patent include both acute and prophylactic use. In light of the language of the claims and the

specification and absent a “clear and unmistakable surrender” of prophylactic use, the prosecution

history does not support Defendant’s interpretation.8

       In a last-ditch effort to urge that the prosecution history requires that I ascribe a more

limited meaning to the term “treating,” Defendant cites to Laryngeal Mask Co. Ltd. v. Ambu, 618

F.3d 1367 (Fed. Cir. 2010). In that matter, the patent claimed a laryngeal-mask airway device

comprising, inter alia, a backplate defining passage to deliver air and other gases into a patient’s

lungs. Id. at 1368. The parties disputed the construction of the term “backplate” as used in the

patent. Id. at 1370–71. Although the original claims of the patent disclosed a “tube joint”

limitation attaching the airway tube to the backplate, the plaintiff deleted the “tube joint” language

from the claims during prosecution. Id. at 1372–73. The plaintiff then argued that the term

“backplate” did not include a “tube joint” limitation, while the defendant tried to read the limitation

back into the product. Id. The Federal Circuit found that given the plaintiff’s voluntary surrender




8
        Plaintiff also cites to the Declaration of Dr. Jennifer Schranz, which was submitted to the
PTO during prosecution. This Declaration explicitly states that “prevention of attacks” is “an
important part of treatment of HAE,” thereby informing the Examiner that “treatment” includes
prophylactic care. (Pl.’s Opening Cl. Constr. Br., Ex. E ¶ 6.) Defendant argues that Dr. Schranz’s
Declaration is not particularly helpful in the discussion of prosecution history disclaimer as it was
submitted to the PTO prior to the claim amendment at issue. I disagree with Defendant. Although
Dr. Schranz’s Declaration does not serve to clearly explain why the “inhibiting, or preventing”
language was deleted, it is persuasive in that the PTO was made aware of Plaintiff’s understanding
that “treating” included prophylactic care, yet chose not to raise that as an issue during the
prosecution history.
                                                  22
of the tube joint limitation, “it would be improper to read a tube joint limitation back into the

backplate.” Id. The court found that devices having tube joints still fell within the claim scope,

but were not a required limitation. Id.

       Here, by contrast, Defendant’s construction would result in a narrowing of the claim scope

and preclude methods of prophylactic treatment from falling within that scope. Plaintiff originally

intended that its claim include both acute and prophylactic treatment, but deleted the terms

“inhibiting” and “preventing” with the understanding that they were inherently included in the

term “treating” as defined in the specification. Defendant now wants to read into the ‘111 patent

a limitation that was not otherwise present and was not unambiguously included during the

prosecution history. Laryngeal Mask does not provide authority to do so.

       In sum, I find no clear and unmistakable disavowal attached to the deletion of the terms

“inhibiting” and “preventing” from the original claim 16 of the ‘111 patent. The Examiner’s

original rejection of this claim was focused on the level of concentration of the C1-INH injected

subcutaneously and not with whether the ‘111 patent taught acute and/or prophylactic use.

Plaintiff amended its claims in order to overcome this obviousness problem in connection with

Jiang, as explained in its accompanying submissions to the Examiner. Simultaneously, Plaintiff

deleted the terms “inhibiting” and “preventing,” choosing to include their meanings within the

term “treating.” Nothing in the Examiner’s rejection or in Plaintiff’s responding documents

provides any further insight as to the reason for the deletion or otherwise suggests that these terms

created an issue with the prior art. At minimum, the events of the prosecution are subject to more

than one reasonable interpretation. See SanDisk Corp. v. Memorex Prod., Inc., 415 F.3d 1278,

1287 (Fed. Cir. 2005) (“There is no ‘clear and unmistakable’ disclaimer if a prosecution argument

is subject to more than one reasonable interpretation.”). Such ambiguous history cannot undermine



                                                 23
the clear construction already discerned from the claim language and confirmed by the written

description.

               5. Extrinsic Evidence

       Both parties also present various forms of extrinsic evidence to support their proposed

constructions. I decline to consider this evidence.

       “In most situations, an analysis of the intrinsic evidence alone will resolve any ambiguity

in a disputed claim term. In such circumstances, it is improper to rely on extrinsic evidence.”

Vitronics, 90 F.3d at 1583.        In other words, “[i]n those cases where the public record

unambiguously describes the scope of the patented invention, reliance on any extrinsic evidence

is improper.” Id. Rather, the public record of the patentee’s claims is comprised of the claims,

specification, and file history, and it is that record on which the public and competitors are entitled

to rely to ascertain the scope of the patentee’s claimed invention. Id. “Allowing the public record

to be altered or changed by extrinsic evidence introduced at trial, such as expert testimony, would

make this right meaningless.” Id.

       Here, the proper construction of “treating” is abundantly clear from the patent’s explicit

definition of the word “treat,” the remainder of the specification which describes use of the

patented invention for acute and prophylactic use, the dependent claims which describe certain

embodiments involving prophylactic use, and the prosecution history which is entirely consistent

with the understanding that the word “prevent” is a subset of the word “treat.” Accordingly,

reference to extrinsic evidence is improper.

               6. Conclusion as to “Treating”

       For all of the foregoing reasons, I will adopt the construction proposed by Plaintiff and

construe the term “treating hereditary angioedema” as “[a]ny type of treatment that imparts a



                                                  24
benefit to a patient afflicted with HAE, including improvement in the condition of the patient

(e.g., in one or more symptoms), delay in the progression of the condition, etc. In a particular

embodiment, the treatment of HAE results in at least a reduction in the severity and/or

number of HAE attacks.”

        B. “U/mL”

        The second claim term in dispute is the claim 1 phrase “wherein the administration of the

composition comprising the C1 esterase inhibitor increases the level of C1 esterase inhibitor in

the blood of the subject to at least about 0.4 U/mL.” (‘111 patent, col. 13, lines 20–23.) The

precise focus of the parties’ disagreement centers on the meaning of the term “U/mL.” Plaintiff

contends that 1 U/mL is “the mean quantity of C1 inhibitor activity present in 1 mL of normal

human plasma.” Defendant, on the other hand, contends that 1 Unit/mL is “the mean quantity of

C1 inhibitor present in 1 mL of normal human plasma.” More succinctly, Plaintiff claims that 1

Unit/mL measures the presence of functional C1-INH in the blood, whereas Defendant asserts that

it measures only the quantity of C1-INH in the blood.

        Reading this term in the context of both the intrinsic and extrinsic evidence cited by the

parties, I find Plaintiff’s construction of this term to be accurate.

                1. The Specification Language

        As noted above, the first point of reference in claim construction involves review of the

claim language and the surrounding specification.

        Defendant offers several citations to the specification in support of its proposed

construction. Primarily, Defendant contends that the ‘111 patent specifically defines 1 Unit/mL

as “the mean quantity of C1 inhibitor present in 1 ml of normal human plasma,” which indicates

that U/mL denotes quantity or amount of C1-INH in the blood. (‘111 patent, col. 6, lines 4–6.)



                                                   25
According to Defendant, this is an explicit definition which, under Federal Circuit precedent,

should control the claim construction.      Moreover, Defendant asserts that this definition is

supported by the remainder of the specification, which consistently uses “U/mL” as a measurement

of the quantity of C1-INH present in a sample; for example:

           •   Claim 1 recites the claimed C1-INH to be “administered as a concentration of at
               least about 400 U/mL,” thus reflecting that the concentration is the amount of C1-
               INH present in the composition. (Id., col. 13, lines 18–19.)

           •   Table 1 provides “[f]inal concentrations (in U/mL)” of samples containing C1-INH.
               (Id., col. 8, lines 15–25.)

           •   The specification states that the “C1 esterase inhibitor level may be kept at or above
               0.4 U/mL for at least 50%, at least 75%, at least 90%, at least 95% or more of the
               time or all of the time . . . .” (Id., col. 6, lines 7–9.)

           •   The specification describes “concentrations” of C1-INH in measurements of U/mL.
               (See id. col. 8, lines 1–60; col. 10, lines 35–43.)

Finally, Defendant remarks that the specification never uses U/mL in reference to the activity of

C1-INH, suggesting that “U/mL” is a measurement of concentration, not activity.

       At first blush, Defendant’s proposed construction appears to find support in the language

of the patent. But upon review of the specification as a whole, I find, for several reasons, that

Plaintiff’s proposed construction—which associates U/mL with activity as opposed to

concentration levels—is more consistent with the scope and purpose of the patent.

       First, although Defendant touts as an explicit definition the specification’s language that

“1 Unit/ml is the mean quantity of C1 inhibitor present in 1 ml of normal plasma,” that language

does not appear in the “Definitions” section of the specification. Rather, it is part of a paragraph

in the “Detailed Description of the Invention” section and refers only to a “particular embodiment”

of the ’111 patent. Accordingly, although this language provides guidance regarding the correct

construction, it is not a definition which controls my decision. See Katz v. AT&T Corp., 63 F.


                                                26
Supp. 2d 583, 590 (E.D. Pa. 1999) (“[I]n order for a patentee to assign a special definition to a

claim term, he or she must do so clearly in the specification.”).

       Second, the remainder of the paragraph subsequent to the above language suggests that this

language was meant to refer to functionality. The specification discusses the concentration levels

of C1-INH in the blood in terms that suggest activity level as opposed to just volume:

               The administration of a 2000 U initial dose of C1 esterase inhibitor
               followed by 500 U everyday with weekend holidays from
               administration (i.e., 5 out of 7 days also results in the maintenance
               of about 0.4 U/ml or higher in blood. Notably, the administration of
               only the maintenance doses leads to increased and physiologically
               relevant blood levels of the C1 esterase inhibitor, but delayed
               compared to those receiving an initial high dose.

(‘111 patent, col. 6, lines 18–25 (emphasis added).) The term “physiological relevant” connotes

activity, as it is “the characteristic of (or corresponding to) healthy or normal biological

functioning.” (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4475434.) Thus, “increased and

physiologically relevant levels of the C1 esterase inhibitor” measured in terms of “U/mL” would

necessarily mean levels of active C1-INH.

       Third, the specification makes an explicit reference to the Drouet assay as a means of

measuring the activity of a C1 esterase inhibitor. (‘111 patent, col. 2, line 39–41 (citing Drouet et

al. (1988) Clin. Chim. Acta., 174:121–30).) That assay noted that arbitrary units, designated “U/l”

were used to express “C1 Inhibitor normal activity” and suggested that “U/l” was a measurement

of C1-INH activity or functionality.9 (Pl.’s Opening Cl. Constr. Br., Ex. Z, 121, 128.) By




9
        Defendant argues that the activity of C1-INH is never actually measured or assayed in ‘111,
thus rendering Drouet irrelevant. The point, however, is that Drouet uses “U/l” as manner of
measuring C1-INH activity, meaning that when that unit of measurement is used in the ‘111, it is
referring to C1-INH activity not amount of C1-INH.
                                                 27
referencing this study in the specification, the ‘111 patent incorporates it—and its definitions—

into the specification.

       Fourth, the stated purpose of the ‘111 patent further reveals that U/mL was intended to

measure the presence of functional C1-INH in the blood.          As set forth in the patent, and as

discussed above, HAE is characterized as either type I or type II. Although type I occurs where

an individual produces no or low C1-INH, type II exists where the individual has the normal

amount of C1-INH, but it is not functioning properly, i.e., not active. (‘111 patent, col. 3, lines

56-59.) The specification notes that “the instant invention encompasses methods of treating,

inhibiting, and or preventing any condition or disease associated with an absolute or relative

deficiency of functional C1 esterase inhibitor.” (‘111 patent, col. 3, lines 44–47 (emphasis added).)

It further provides that: “[t]he restoration of active C1 esterase inhibitor levels in patients having

a disorder associated with deficient or reduced levels of active C1 esterase inhibitor (e.g. HAE) is

an effective measure for treating such disorders.” (‘111 patent, col 2, lines 7–10 (emphasis

added).) As such, for the invention to properly treat type II HAE—as the specification indicates

that it does—the administration of the C1 esterase inhibitor would have to increase not just the

quantity or concentration of C1-INH in the blood of a patient, but rather the volume of active or

functional C1-INH in the blood. See Osram GmbH v. Int’l Trade Comm’n, 505 F.3d 1351, 1358

(Fed. Cir. 2007) (holding that a construction that is “at odds with the purposes of the invention”

was erroneous).

       Finally, the specification provides that the compositions of the invention “may be

administered, in a therapeutically effective amount, to a patient in need thereof for the treatment

of a disorder associated with C1 esterase inhibitor deficiency.” (Id., col. 4, lines 2–5.) The Federal

Circuit has affirmed a definition of drug concentrations that are “therapeutically effective” as



                                                 28
limiting the claims only to concentrations of the drug “to an extent clinically relevant in the

treatment of” the condition at issue. Alcon Research Ltd. v. Apotex, 687 F.3d 1362, 1367 (Fed.

Cir. 2012). As therapeutic efficacy with respect to treatment of type II HAE requires restoration

of certain levels of active C1-INH, it is logical to read the term “U/mL” to reference activity levels

as opposed to weight or volume.

       In sum, although the patent does not explicitly define “U/mL” in terms of activity level,

the specification provides strong indication that this was the intended meaning. Accordingly, I

find that the specification language supports Plaintiff’s proposed construction.

               2. Prosecution History

       Plaintiff’s proposed construction finds additional support in the prosecution history of the

’111 patent.

       During the prosecution of the patent-in-suit, Plaintiff proposed an amendment to claim 1

to overcome the obviousness rejection over Jiang, adding the precise language in dispute here:

“wherein the administration of the composition comprising the C1 esterase inhibitor increases the

level of C1 esterase inhibitor in the blood of the subject to at least about 0.4 U/mL.” (‘111 patent,

col. 13, lines 20–23.) In support of this amendment, Plaintiff submitted to the Patent Office the

Declaration of Dr. Jennifer Schranz under 37 C.F.R. § 1.132 (Mar. 23, 2016).10 (Pl.’s Opening Cl.

Constr. Br, Ex. E.) Dr. Schranz was, at the time, the Vice President of Clinical Development and

the Global Development Team Lead for Angioedema at Plaintiff. (Id. ¶ 1.) Dr. Schranz noted that

the purpose of the proposed invention was to provide for subcutaneous infusion of C1-INH to



10
        This section provides: “When any claim of an application or a patent under reexamination
is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis
not otherwise provided for must be by way of an oath or declaration under this section.” Id.


                                                 29
achieve “an appropriate threshold of functional C1-INH activity for routine prophylaxis against

angioedema attacks in adolescent and adult patients.” (Id. ¶¶ 9–10 (emphasis added).) She

remarked that she was “familiar with the animal study described in Jiang, which sought to assess

whether reasonable levels of functional human C1-INH could be achieved in swine plasma

following [subcutaneous] administration.” (Id. ¶ 19 (emphasis added).) Distinguishing the

proposed ‘111 patent by noting that it sought to inject a high concentration formulation of C1-

INH—as opposed to the lower concentrations taught in Jiang—Dr. Schranz explained that studies

of the proposed patent showed that “injection of 1000 U or more C1-INH at a high concentration

(e.g., ~500 U/mL) twice a week would result in maintaining functional C1-INH blood levels above

of a threshold level (~0/4 U/mL or 40% of functional C1 INH activity) to achieve therapeutic

effects.”11 (Id. ¶ 24 (emphasis added).) Dr. Schranz then referenced a graph regarding the

“[p]redicted concentration of functional C1-INH in adult HAE patients receiving twice weekly

subcutaneous injection” of the formulation, describing functional C1-INH in terms of “U/mL.”

(Id. (emphasis added).)

       In short, the prosecution history12 corroborates the interpretation of “U/mL” gleaned from

the confines of the specification’s language.


11
         Defendant argues that Dr. Schranz’s declaration does nothing more than indicate that a
quantitative amount of C1-INH in the blood, expressed as U/mL, can be correlated to a percentage
of functional activity without ever stating that U/mL measurement is a functional unit of measure.
I find this interpretation of Dr. Schranz’s statements to be strained. As noted above, Dr. Schranz
repeatedly described the concentration of functional C1-INH blood levels as measured by U/mL.
12
        Defendant asserts that Plaintiff “ignores the myriad of other documents cited during
prosecution that confirm that U/mL is a measure of the quantity of C1-INH present in the blood.”
(Defs.’ Answering Cl. Constr. Br. 22.) Three of the cited documents, however, only seek to define
one “unit” of C1 esterase inhibitor concentrate (as opposed to 1 U/mL), and note that this
measurement is not an international laboratory standard, but merely in “in-house standard”
designed to assure lot-to-lot consistency in product potency. (Defs.’ Opening Cl. Constr. Br., Ex.
6, at 11; Ex. 21, at 4; Ex. 4, at 189.) The last document, which refers to the drug Cinryze, also
describes “[o]ne unit (U) of CINRYZE” as “the mean quantity of C1 esterase inhibitor present in
                                                30
               3. Extrinsic Evidence

       In a final effort to support their proposed constructions, both parties cite to various extrinsic

evidence. As noted above, where the public record unambiguously describes the scope of the

patented invention, reliance on extrinsic evidence is improper. Vitronics, 90 F.3d at 1583. Where

the intrinsic record is unclear, however, reliance on extrinsic evidence is appropriate. Intel Corp.

v. Broadcom Corp., 172 F. Supp. 2d 515, 527 (D. Del. 2001). A court may look to expert and

inventor testimony, dictionaries, and learned treatises. Novartis Corp. v. Teva Pharms. USA, Inc.,

565 F. Supp. 2d 595, 607 (D.N.J. 2008). “[B]ecause extrinsic evidence can help educate the court

regarding the field of the invention and can help the court determine what a person of ordinary

skill in the art would understand claim terms to mean, it is permissible for the district court in its

sound discretion to admit and use such evidence. Phillips, 415 F.3d at 1319. In exercising that

discretion, however, the court “should keep in mind the flaws inherent in [extrinsic evidence] and

assess that evidence accordingly.” Id.

        Here, while the specification and prosecution history suggest that Plaintiff’s construction

of the term “U/mL” is correct, I find reference to certain extrinsic evidence useful as further

guidance on the field of the invention. For purposes of comprehensiveness, I review the extrinsic

evidence and find that it also supports Plaintiff’s construction.

                       a. The World Health Organization Standard

       Plaintiff first relies on the World Health Organization (“WHO”)’s standard for measuring

potency of C1-INH, adopted in 2010. (See Pl.’s Opening Cl. Constr. Br., Ex. Y.) This standard

provides a definition of the term “units” as used in measuring C1-INH:



1 mL of normal fresh plasma,” without specifically defining “U/mL.” (Def.’s Opening Cl. Constr.
Br., Ex. 7, at 7.) That document also goes on to note that the “units” referred to are “functionally
active C1 esterase inhibitor.” (Id.)
                                                  31
               Units

               Diagnostic plasma samples and purified therapeutic products are
               currently assigned potency values13 relative to commercial or
               internal standards and 1 U is defined as the amount of C1-inh present
               in 1 ml of normal plasma. It is therefore proposed that the IU
               [international unit] is also defined in this way for continuity and
               consistency with current labelling practice.

(Id. at 2–3 (emphasis added).) The standard goes on to note that C1-INH potency values are

measured as 1.0 international unit per ml. (Id.)

       The identical language is present in the ‘111 patent, which it states that “1 Unit/ml is the

mean quantity of C1 inhibitor present in 1 ml of normal human plasma.” (‘111 patent, col. 6, lines

4–6.) Construing this language as an adoption14 of WHO’s standard, “U/mL” as used in the ‘111

patent should similarly be defined as a measurement of the potency or activity of the C1-INH in

the blood, as opposed to simply the weight or amount of C1-INH in the blood. As such, this source

supports Plaintiff’s proposed definition.

                       b. Dr. MacGinnitie

       Plaintiff also proffers a Declaration by Dr. Andrew MacGinnitie’s Declaration a clinical

director of the Division of Immunology, attending physician at Boston Children’s Hospital, and

Associate Professor of Pediatrics at Harvard Medical School. (MacGinnitie Decl. ¶ 6.) According

to Dr. MacGinnitie:



13
        The Food and Drug Administration defines “potency” as “the specific ability or capacity
of the product, as indicated by appropriate laboratory tests or by adequately controlled clinical data
obtained through the administration of the product in the manner intended, to effect a given result.”
21 C.F.R. § 600.3(s).
14
     Plaintiff contends that the ‘111 expressly incorporates the WHO standard for measuring
potency and, therefore, this standard is part of the intrinsic evidence. I disagree. Although the
specification uses the same language as the WHO standard, thus signaling an intent to ascribe the
same meaning to that language, the specification neither explicitly cites nor incorporates by
reference the WHO standard.
                                                   32
               It is well understood that levels of C1-INH in the blood should be
               measured by C1-INH activity as opposed to C1-INH weight,
               because . . . some forms of HAE (e.g., HAE Type II) are
               characterized by already–present but inactive C1-INH. Indeed, the
               total weight of C1-INH, active and inactive, in the blood of patients
               with Type II HAE is normal or even elevated. A measure of the
               weight of C1-INH would thus capture the dysfunctional C1-INH in
               a Type II HAE patient, rendering the weight measurement
               meaningless in terms of diagnosing HAE or determining whether
               sufficient amounts of active C1-INH have been provided to a patient
               (and thus are present in the patient’s blood) to have a therapeutic
               effect. The ‘111 patent specification expressly describes treating
               both Type I and Type II HAE. Col 3, lns. 55-56 (“[i]n a particular
               embodiment, the hereditary angioedema is type I or type II”). In
               addition, claim 6 expressly states that the invention includes “[t]he
               method of claim 1, wherein the HAE is Type I HAE or Type II
               HAE.”

(Id. ¶ 42.) Dr. MacGinnitie thus opines that a person of ordinary skill in the art would understand

the terms “a concentration of at least about 400 U/mL” and “a dose of at least about 1000 U,”

which also appear in claim 1 of the ‘111 patent, to describe measures of C1-INH activity using the

World Health Organization standard for Units. (Id. ¶ 44.)

       While this Declaration is marginally instructive “to confirm that the construed meaning is

consistent with the denotation ascribed by those in the field of the art,” Omega Eng’g, Inc. v.

Raytek Corp., 334 F.3d 1314, 1332 (Fed. Cir. 2003) (internal quotations omitted), the Federal

Circuit has cautioned that “extrinsic evidence consisting of expert reports and testimony is

generated at the time of and for the purpose of litigation and thus can suffer from bias that is not

present in intrinsic evidence.” Phillips, 415 F.3d at 1318.

       Cognizant of these principles, I find that Dr. MacGinnitie’s Declaration bolsters the

construction inherent in the instrinsic evidence, but I otherwise accord it limited weight.15


15
        Defendant offers several challenges to Dr. MacGinnitie’s Declaration based on the
evidence upon which he relies. As these challenges are similar to the arguments Defendant put
forth above in support of its construction, I need not address them again in detail here.

                                                 33
                       c. Other Studies

        In an effort to rebut Plaintiff’s construction, Defendant cites to several other studies to

argue that C1-INH activity is routinely measured through a functional chromographic assay and is

expressed as a percentage of normal human values, as opposed to being expressed in terms of

U/mL.    (See Def.’s Opening Cl. Constr. Br., Ex. 29, Inmaculada Martinez-Saguer, et al.,

Pharmacokinetics of Plasma-Derived C1-Esterase Inhibitor After Subcutaneous Versus

Intravenous Administration in Subjects with Mild or Moderate Hereditary Angioedema: the

Passion Study, 54 Transfusion Practice 1552, 1554, 1556 (2014) (“C1-INH activity was

determined using the functional chromogenic assay . . . . Standard human plasma served as the

calibrator; the results are expressed as percentage of normal values.”); Ex. 30, Bruce Zuraw, et al.,

Recombinant Human C1-Inhibitor for the Treatment of Acute Angioedema Attacks in Patients with

Hereditary Angioedema, 126 J. Allergy Clin. Immunol. 821, 822, 824 (2010) (“Functional C1 INH

activity was assessed with a chromogenic assay and expressed as a percentage of normal. Protein

levels of C1 INH and C4 were measured with nephelometric assays and C1q with ELISA”).)

        As aptly noted by Dr. MacGinnitie, however, a person of ordinary skill in the art would

understand that percentages, or U/mL, are both used to describe activity. (MacGinnitie Supp.

Decl. ¶ 29.) Indeed, as a matter of logic, percentages and U/mL (e.g., 40% and 0.4 U/mL) are

interchangeable terms, as is reflected in much of the intrinsic evidence.16

        More importantly, I recognize that both parties have reached into the “virtually unbounded

universe of potential extrinsic evidence of some marginal relevance” in order to find studies that




16
        See Colm Farrell, et al., Population Pharmacokinetics of Recombinant Human C1 Inhibitor
in Patients with Hereditary Angioedema, Br. J. Clin. Pharmacol. (2013) (discussing measurement
of levels of functional C1 INH primarily in terms of both U/mL, but interchangeably using
percentage values).
                                                 34
support their proposed constructions, some of which use U/mL as a measure of activity and some

of which use percentages as a measure of activity. Phillips, 415 F.3d at 1318. Cognizant of the

fact that a court should not rely on extrinsic evidence to change of the meaning of claims in

derogation of the intrinsic evidence, I find these studies unpersuasive.

               4. Conclusion as to “U/mL”

       In light of the foregoing, I will adopt the construction proposed by Plaintiff and construe

the term “U/mL” as “the mean quantity of C1 inhibitor activity present in 1 mL of normal

human plasma.” To construe the claim without the word activity would render it inconsistent

with the purpose of the ‘111 patent in treating both Type I and Type II angioedema, would

disregard the language of the specification, and would conflict with the prosecution history and

relevant extrinsic evidence.

IV.    CONCLUSION

       The claims shall be construed as set forth above and in the Claim Construction Order that

follows.




                                                 35
